Ladenburg Thalmann & Co. Inc. 520 Madison, 9th Floor New York, New York 10022 April 18, 2012 VIA EDGAR [CORRESPONDENCE FILING] Mr. Kevin C. Rupert Accountant United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: Firsthand Technology Value Fund, Inc. Registration Statement on Form N-2 (File Nos. 333-179606 and 814-00830) Dear Mr. Rupert: Pursuant to Rule 461 under the Securities Act of 1933, as amended, the undersigned, as the representative of the prospective underwriters of the above captioned securities, hereby joins in the request of Firsthand Technology Value Fund, Inc. that the effectiveness of the Registration Statement relating to such securities be accelerated so that the Registration Statement will become effective by 9:30 a.m., Eastern Time, on Thursday, April 19, 2012, or as soon thereafter as practicable. Very truly yours, LADENBURG THALMANN & CO., INC., AS THE REPRESENTATIVE OF THE SEVERAL UNDERWRITERS By: /s/ Steven Kaplan Name: Steven Kaplan Title: Head of Capital Markets
